DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/616,597, filed on 11/25/2019. Claims 1-9 and 11-21 are pending in this application, of which claims 1-7 and 11-21 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/616,597, filed 11/25/2019 is a national stage entry of PCT/JP2017/020083, International Filing Date: 05/30/2017. This application is acknowledged as a National Stage Entry of International Application No.PCT/JP2017/020083 filed on 05/30/2017.

Response to Amendment

4.	In the response filed July 11, 2022, Applicant amended claims 1-3, 7, 11, and 21, and did not cancel any claims. No new claims were presented for examination.

5.	Applicant's amendments to claims 1-2 are hereby acknowledged. Accordingly, the Claim Interpretation under 35 U.S.C. 112(f) has been removed.

6.	Applicant's amendments to claims 1-2 are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a)/(b) [Items 12 and 14 of the Office Action dated 04/11/2022]; accordingly, the rejections of claims 1-7 and 11-21 under 35 U.S.C. 112 have been withdrawn [Items 12 and 14 of the Office Action dated 04/11/2022].

7.	The 35 U.S.C. §112(b) rejection of claims 1-7 and 11-21 [Item 15 of the Office Action dated 04/11/2022] is withdrawn in response to applicant’s amendment to independent claim 1. However, the amendment raises a new antecedent basis deficiency. Please refer to the 35 U.S.C. §112(b) section below.

8.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b) [Item 16  of the Office Action dated 04/11/2022]; accordingly, the rejection of claims 1-7 and 11-21 under 35 U.S.C. 112(b) has been withdrawn [Item 16 of the Office Action dated 04/11/2022].

9.	Applicant's amendments to claims 2, 7, and 21 are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112((b) [Item 17  of the Office Action dated 04/11/2022]; accordingly, the rejection of claims 2, 7, and 21 under 35 U.S.C. 112(b) has been withdrawn [Item 17 of the Office Action dated 04/11/2022].

10.	Applicant's amendments to claim 3 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b) [Item 18  of the Office Action dated 04/11/2022]; accordingly, the rejection of claim 3 under 35 U.S.C. 112(b) has been maintained [Item 18 of the Office Action dated 04/11/2022].

11.	Applicant's amendments to claims 7 and 21 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112((b) [Item 20  of the Office Action dated 04/11/2022]; accordingly, the rejection of claims 7, and 21 under 35 U.S.C. 112(b) has been withdrawn [Item 20 of the Office Action dated 04/11/2022].

12.	Applicant's amendments to claim 11 are hereby acknowledged. The amendments are  not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b) [Item 21  of the Office Action dated 04/11/2022]; accordingly, the rejection of claim 11 under 35 U.S.C. 112(b) has been maintained [Item 21 of the Office Action dated 04/11/2022].

13.	Applicant's amendments to claims 1-3, 7, 11, and 21 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, the rejection of claims 1-7 and 11-21  under 35 U.S.C. 101 has been maintained.

Response to Arguments

14.	Applicant's arguments filed July 11, 2022, have been fully considered.

15.	Applicant submits “the Applicant does not contend that the claims are patent eligible under 35 USC 101 for an improvement to the abstract idea, although the claims may represent such improvement, but instead that the claims are patent eligible under 35 USC 101 for representing an improvement to computer technology even if based on an abstract idea.” [Applicant’s Remarks, 07/11/2022, page 12]

	The Examiner respectfully disagrees. In response to Applicant’s suggestion “that the claims are patent eligible under 35 USC 101 for representing an improvement to computer technology even if based on an abstract idea,” the Examiner disagrees because “allocating resources” is not a technology, but instead is a concept or practice for organizing human activity, i.e., managing resource allocation. In this instance, although the claimed invention includes additional (technical) elements to aid with  allocating a resource, the additional elements involve generic computing elements and generically recited technical elements that fail to integrate the abstract idea into a practical application or add significantly more than the abstract idea itself. Accordingly, this arguments is found unpersuasive. 

16.	Applicant submits “the claims are patent eligible under the 2019 PEG Prong Two analysis when considered as a whole or otherwise under Step 2B.” [Applicant’s Remarks, 07/11/2022, page 12]

	In response it is noted that Applicant's argument with respect to the §101 rejection applied to the claims in the previous office action is primarily raised in support of the amended claims, which are believed to be fully addressed via the updated ground of rejection under §101 set forth below.  

17.	Applicant submits that Lim does not teach “a resource allocation unit, implemented by the processor, which allocates a resource to the functional unit.” [Applicant’s Remarks, 07/11/2022, page 16]

	Applicant’s argument, see Applicant’s Remarks, page 16, filed 07/11/2022, with respect to the rejection of claim 1 under 35 U.S.C 103 has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the updated rejection, which provides additional citations to Duan as evidence to support the rejection.

18.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Objections

19.	Claims 3 and 7 are objected to because of the following informalities: typographical/grammatical errors. 

Claim 3 was amended to recite “manages number of points held by the user and the functional units by using a blockchain to which a block is added through predetermined consensus processing.” Examiner suggests amending claim 3 to recite “manages a number of points held by the user and the functional units by using a blockchain to which a block is added through predetermined consensus processing.” Appropriate correction is required.
Claim 7 was amended to recite “The resource management system according to claim 1, wherein priority is preliminarily determined for user, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points.” Examiner suggests amending claim 7 to recite “The resource management system according to claim 1, wherein priority is preliminarily determined for the user, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points.” Appropriate correction is required.
Claim Rejections - 35 USC § 112

20.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-7 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
22.	Claim 1 was amended to recite the limitation “a function unit” and subsequently recites the phrase “the functional unit.” The phrases “a function unit” and “the functional unit” render the claim scope ambiguous because it is not clear whether “function unit” and “functional unit” refer to the same unit, thus rendering unclear the claim scope. Furthermore, there is a lack of antecedent basis for the limitation “the functional unit” in the claim, which renders this claim indefinite. Appropriate correction is required.

23.	Claim 3 recites the limitation “the functional units”,  which lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 

24.	Claims 2, 4-7 and 12-21 recite the limitation “the functional unit”, which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required. 

25.	Claim 11 recites the limitations of “the number of points held” and “the functional units” which lack antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

26.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

27.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 1-7 and 11-21 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

29.	Claims 1-7 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7 and 11-21) is directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-7 and 11-21 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing provision of a resource to an end user (see paragraph [0019] of the Specification), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the allocation) as well as commercial interactions (e.g., agreements in the form of contracts, business relations), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a function unit, implemented by a processor, which implements a predetermined function for providing a service and provides the predetermined function in response to a request (The “implement” and “provide” steps describe managing personal interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
a resource allocation unit, implemented by the processor, which allocates a resource to the functional unit (The “allocate” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by allocating resources to be shared or used by different end users); and 
a points management unit, implemented by the processor, which, for a user and the functional unit, manages a number of held points, said points being virtual currency required for receiving the service (This step encompasses mental processes since the managing may be accomplished by a human judgment or evaluation, such as with pen and paper),
wherein the functional unit provides the service for exchanging for each of the points held by a requesting user or other functional unit (The “provide” step is marketing/sales activity because it covers commercial activity such as providing a service for exchanging for each of the points held by the requesting user), and 
the resource allocation unit allocates the resource by reducing each of the points held by the functional unit that is the allocation destination (This step is organizing human activity for similar reasons as provided for “allocate” step above).
Considered together, these steps set forth an abstract idea of managing resource allocation and currency transfer [See Specification at paragraph 0019 describing “More specifically, in order to manage the usage status of provided service in the functional unit, a certain number of points are given to a user in the invention. The user corresponds to an end point of service provision.”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: a function unit, a processor, a resource allocation unit, the functional unit, a points management unit, and other functional unit (claim 1); a points recovering unit which, and an allocation control unit (claim 2). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: a function unit, a processor, a resource allocation unit, the functional unit, a points management unit, and other functional unit (claim 1); a points recovering unit which, and an allocation control unit (claim 2). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0154]: e.g., “FIG. 19 is a schematic block diagram showing the configuration example of a computer according to the exemplary embodiment of the invention. A computer 1000 includes a CPU 1001, a main storage 1002, an auxiliary storage 1003, an interface 1004, a display 1005, and an input device 1006...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7 and 11-17 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites “collects points from the functional unit that is the allocation destination at a fixed interval for an allocated resource,” claim 3 recites “manages number of points held by the user and the functional units by using a blockchain to which a block is added through predetermined consensus processing”, claim 4 recites “wherein the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit”, claim 5 recites “wherein points are paid to the functional unit as an incentive when the predetermined consensus processing is successful, and an incentive fee is determined on the basis of a target value used for the predetermined consensus processing and a resource usage fee per unit time, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee”, claim 6 recites “wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit”, claim 7 recites “wherein priority is preliminarily determined for user, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points”, however these limitations cover organizing human activity since they flow directly from the resource allocation involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also cover activities that can be accomplished mentally or with the aid of pen and paper. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 11-21 have been evaluated as well, however similar to claims 2-7, these claims also set forth steps falling within the same Certain methods of organizing human activity, and/or Mental Processes abstract idea groupings recited in the independent claims. The dependent claims recite additional elements of: an allocation control unit (claim 2); using a blockchain and the functional units (claim 3); a server and the blockchain (claim 4); the functional unit (claims 2, 4-7 and 12-21).  It is also noted that that the claimed use of a blockchain is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Saxena et al., US 2018/0165586 A1 (paragraph 0126 “known blockchain approaches typically use various cryptography and digital signature approaches known to those of the art to prove the identity of various blockchain participants.”). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

33.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., Pub. No.: US 2018/0218342 A1, [hereinafter Lim], in view of Duan et al., Patent No.: US 10,552,586 B1, [hereinafter Duan].

As per claim 1, Lim teaches a resource management system (paragraph 0019: “According to various embodiments, a cloud-based resource farm, for example for allocating dormant computational resources, may be provided.”; paragraph 0021, discussing that FIG. 1 shows a server 100 for a distributed digital resource farm...The server 100 may include a resource information receiver 102 configured to receive information indicating a plurality of computational resources of a computing device) comprising: 

a function unit, implemented by a processor, which implements a predetermined function for providing a service and provides the predetermined function in response to a request (paragraph 0003, discussing a request receiver configured to receive from a requester a request for performing a computational task; paragraph 0018: “there may be provided a way to generate value creation among users who utilize computers and for a company to generate revenue streams from farming the aggregated computational resources from existing users through P2P (peer to peer) network and loaning the aggregated computational resources to enterprises via a platform as a service (PaaS) business model.”; paragraph 0021, discussing that the server 100 may include a resource information receiver 102 configured to receive information indicating a plurality of computational resources, each computational resource of the computational resources available at a respective computing device. The server 100 may further include a request receiver 104 configured to receive from a requester a request for performing a computational task [i.e., performing a computational task suggests providing a service]; paragraph 0035, discussing that the assigning circuit 106 may further be configured to provide access data of the requested computational resource to the requester; paragraph 0041, discussing that information indicating a plurality of computational resources may be received, each computational resource of the computational resources available at a respective computing device. In 204, a request for performing a computational task may be received from a requester; paragraph 0069: “a call for solution or resource will be issued by a third party tapping on Razer's zMine. The request may be dissected and distributed across a connected P2P network for micro-solutions” [i.e., This shows providing the predetermined function in response to a request]; paragraphs 0030, 0064, 0071);

a resource allocation unit, implemented by the processor, which allocates a resource (paragraph 0021, discussing that the server 100 may further include a resource assigning circuit 106 [i.e., the resource assigning circuit corresponds to the resource allocation unit] configured to assign at least a portion of the computation task for performing to at least one of the computing devices; paragraph 0024, discussing that the assigning circuit 106 may be configured to assign identical portions of the computational task to a plurality of the computing devices; paragraph 0097, discussing that a cloud based resource farm may be provided that allocates computational resources to generate revenue); and 

a points management unit, implemented by the processor, which for a user and the functional unit, manages a number of held points, said points being virtual currency required for receiving the service (paragraph 0003, discussing a server for a distributed digital resource farm. The server may include: a resource information receiver configured to receive information indicating a plurality of computational resources…; a first payment circuit configured to deduct payment for performing the requested computational task from the requester; and a second payment circuit configured to provide compensation in virtual credits for providing the computational resource to an owner of the computing device assigned for performing at least the portion of the computation task; paragraph 0021, discussing that the server 100 may further include a first payment circuit 108 configured to deduct payment for performing the requested computational task from the requester. The server 100 may further include a second payment circuit 110 configured to provide compensation in virtual credits for providing the computational resource to an owner of the computing device assigned for performing at least the portion of the computation task [i.e., the virtual credits required for performing at least the portion of the computation task suggests virtual currency required for receiving the service]; paragraph 0022: “the server may collect information indicating unused computational resources, and may sell the unused computational resources. For example,…, users who wish to utilize the zMine service will have to purchase zGold or have an external commercial arrangement with Razer if the volume is large. zGold may be purchased and contained as a virtual credits in the zVault which can be expended across a range of service with zMine being one of the option; paragraph 0028, discussing that the first payment circuit 108 may be configured to deduct payment using virtual credits; paragraph 0060, discussing that the platform for the digital wallet according to various embodiments may also be referred to as zVault; the platform according to various embodiments may be referred to as zMine; the virtual credits may be referred to as zCopper (which may be another virtual credit which is a 1/10 fraction of zSilver); paragraph 0100: “a crypto-credits economy may be provided.”), 

wherein the functional unit provides the service for exchanging for each of the points held by a requesting user or other functional unit (paragraph 0033, discussing that the information may indicate for each computational resource a price for using the respective computational resource; paragraph 0041, discussing that payment may be deducted for performing the requested computational task from the requester [i.e., the requester corresponds to a requester user]. In 208, at least a portion of the computation task may be assigned for performing to at least one of the computing devices. In 210, compensation may be provided in virtual credits for providing the requested computational resource to an owner of the computing device assigned for performing at least the portion of the computation task [i.e., This shows that the functional unit provides the service]; paragraph 0061, discussing that in exchange for virtual credits (for example ZSilver Credits, which may be a form of virtual credit generated by Razer…), the users earn ZSilver credits by lending their CPU processing capacity to Razer; paragraph 0109, discussing a first payment circuit configured to deduct payment for performing the requested computational task from the requester; an assigning circuit configured to assign at least a portion of the computation task for performing to at least one of the computing devices; and a second payment circuit configured to provide compensation in virtual credits for providing the computational resource to an owner of the computing device assigned for performing at least the portion of the computation task; paragraph 0064), and 

the resource allocation unit allocates the resource by reducing each of the points (paragraph 0003, discussing a first payment circuit configured to deduct payment for performing the requested computational task from the requester; paragraph 0022, discussing that the server may collect information indicating unused computational resources, and may sell the unused computational resources zGold may be purchased and contained as a virtual credits in the zVault which can be expended across a range of service with zMine being one of the option…Depending on the task, it may fall within a zGold pricing category. The zGold may be deducted from the user's zVault; paragraph 0041, discussing that once offer and request by the originator are accepted on zMine, the platform may distribute the task and reward the miners (in other words: contributors) accordingly. In 206, payment may be deducted for performing the requested computational task from the requester; paragraph 0057, discussing that the method may further include deducting payment using virtual credits [i.e., deducting payment using virtual credits suggests reducing each of the points]; paragraphs 0038, 0109).

While Lim teaches a resource allocation unit and that the resource allocation unit allocates the resource by reducing each of the points, it does not explicitly teach a resource allocation unit, implemented by the processor, which allocates a resource to the functional unit; and reducing each of the points held by the functional unit that is the allocation destination. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

a resource allocation unit, implemented by the processor, which allocates a resource to the functional unit (col. 8, lines 37-41, discussing allocating a computer resource bundle to a computer server operating in a container system; col. 9, lines 39-41, discussing that the allocation of computer resources can be in exchange for the payment of virtual currency units; col. 13, lines 16-24, discussing allocating, to the application executing on the container, the at least a part of the computer resource bundle if the budget for the application is sufficient to pay its determined purchase price; col. 10, lines 30-39, discussing scaling the additional resources that are allocated to the existing application components; col. 14, lines 36-50, discussing allocating, to the first one of the multiple computer servers, the second computer resource bundle if the budget for the first one of the multiple computer servers is sufficient to pay the determined price; and deducting virtual currency units from the budget for the first one of the multiple computer servers based on the determined purchase price; col. 33, lines 5-12); and

the resource allocation unit allocates the resource by reducing each of the points held by the functional unit that is the allocation destination (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 11, lines 1-7, discussing that the ability of an application to buy resources is a function of its revenue and the expenses based on the price of the resources. In the scenario where an application is below its desired service level, the system can allocate additional budget to the application, providing a greater power to buy resources; col. 13, lines 16-24, discussing that the method further includes maintaining a budget, in virtual currency units, for an application executing on the container; determining a purchase price, in virtual currency units, for at least a part of the computer resource bundle allocated to the container; determining whether the budget of virtual currency units for the application is sufficient to pay the purchase price for the at least a part of the computer resource bundle; allocating, to the application executing on the container, the at least a part of the computer resource bundle if the budget for the application is sufficient to pay its determined purchase price; and deducting virtual currency units from the budget for the application based on the determined purchase price for the at least a part of the computer resource bundle [i.e., This shows that the resource allocation unit allocates the resource by reducing each of the points held by a functional unit]; col. 14, lines 36-50, discussing that the method further includes maintaining a budget, in virtual currency units, for the first one of the multiple computer servers; determining a purchase price, in virtual currency units, for a second computer resource bundle for a provider of the second computer resource bundle; determining whether the budget of virtual currency units for the first one of the multiple computer servers is sufficient to pay the purchase price for the second computer resource bundle; allocating, to the first one of the multiple computer servers, the second computer resource bundle if the budget for the first one of the multiple computer servers is sufficient to pay the determined price; and deducting virtual currency units from the budget for the first one of the multiple computer servers based on the determined purchase price).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s features for a allocating a resource to the functional unit and allocating the resource by reducing each of the points held by the functional unit that is the allocation destination, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Lim-Duan combination teaches the resource management system according to claim 1. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…The server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

34.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in further view of Valdes et al., Pub. No.: US 2011/0145149 A1, [hereinafter Valdes].

As per claim 2, the Lim-Duan combination teaches the resource management system according to claim 1. Although not explicitly taught by the Lim-Duan combination, Valdes teaches an allocation control unit, implemented by the processor, which collects points from the functional unit that is the allocation destination at a fixed interval for an allocated resource (paragraph 0133, discussing that in some embodiments, Facilitator 600 may then transmit communication "L", including the Account ID and any transaction ID and/or timestamp, to the prepaid platform managing Prepaid Account 300. For example, if a remaining balance in Prepaid Account 300 was reserved in response to communication "E", but not yet debited, communication "L" may include a request to proceed to debit the reserved funds from Prepaid Account 300. If some error occurs in the process such that the product and/or service is not in fact released to Mobile Device 100, communication "L" may include an indication to cancel the reservation of funds made earlier [i.e., canceling the reservation of funds made earlier suggests collecting points from the functional unit that is the allocation destination for an allocated resource], and return the funds to normal (unreserved) status in Prepaid Account 300. If the product and/or service was successfully released and the Facilitation offered is an Advance, communication "L" may perform a transfer of funds equal to the Facilitation amount from Facilitator 600 to Prepaid Account 300, and those funds may then be debited from Prepaid Account 300 on behalf of SOPP 500; paragraph 0155, discussing that in some embodiments, funds that have been debited from Prepaid Account 300 on behalf of Facilitator 600 (for example, to recover an Advance that was previously provided to Prepaid Account 300) may at some point be transferred to Facilitator 600 through exchange "P", as illustrated in FIG. 11. In some embodiments, such funds transfers may be performed periodically, e.g., monthly, through a batch accounting reconciliation process [i.e., This shows that the collecting is performed at a fixed interval]. For example, a funds transfer "P" may be performed from the prepaid platform to Facilitator 600 monthly, with all funds debited from all Prepaid Accounts on the prepaid platform in connection with recovery of Advances over the past month. Similarly, funds debited from Prepaid Accounts on behalf of SOPP 500 may be transferred to SOPP 500 at periodic intervals (e.g., monthly) through a batch accounting reconciliation process).

The Lim-Duan combination describes features related to resource allocation. Valdes is directed toward a system for facilitating purchases of services. Therefore they are deemed to be analogous as they both are directed towards solutions for resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan combination with Valdes because the references are analogous art because they are both directed to solutions for resource management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan combination to include Valdes’ feature for including an allocation control unit, which collects points from the functional unit that is the allocation destination at a fixed interval for an allocated resource, in the manner claimed, would serve the motivation of facilitating completion of a transaction (Valdes at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, the Lim-Duan-Valdes combination teaches the resource management system according to claim 2. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit.  However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).
Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

35.	Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in further view of Kozloski et al., Pub. No.: US 2018/0255130 A1, [hereinafter Kozloski].

As per claim 3, the Lim-Duan combination teaches the resource management system according to claim 1. Lim further teaches wherein the points management unit manages number of points held by the user and the functional units by using a blockchain (paragraph 0022, discussing that  the server may collect information indicating unused computational resources, and may sell the unused computational resources. For example, users who wish to utilize the zMine service will have to purchase zGold...zGold may be purchased and contained as a virtual credits in the zVault which can be expended across a range of service with zMine being one of the option. According to various embodiments, for example, the user may have a 60 minutes animation which he wishes to render into hi-resolution. The user may download the zMine software and initiate a resource request. Depending on the task, it may fall within a zGold pricing category. The zGold may be deducted from the user's zVault. The user may upload the 60 minutes animation via zMine software and this may be processed for distribution for task solving. Contributors of resources who had fulfill the hashing criteria may be awarded with an alternative virtual credits (zSilver or zCopper) which stems from the zGold deducted from the initiator's zVault [i.e., This shows that the number of points held by the user and the functional units is managed]; paragraph 0042, discussing that providing compensation may include or may be providing compensation based on a block-chain distribution [i.e., using a blockchain]; paragraph 0072, discussing that usage of block-chain technology may also be deployed to check who completed the task first, if the task has been completed and completed accurately. In a success scenario, the hash will provide the confirmation for a successfully completed task before it is either returned to Razer or passed onto the next connected P2P machine for next task processing. The success hash acts as a “wax-seal” to determine the integrity of the previously completed task; paragraph 0074, discussing that for every successful completed task which has its integrity verified, a reward will be provided in the form of either zSilver or zCopper; paragraphs 0041, 0075).

While Lim teaches using a blockchain (paragraphs 0042, 0072), the Lim-Duan combination does not explicitly teach using a blockchain to which a block is added through predetermined consensus processing. However, Kozloski in the analogous art of blockchain systems teaches this concept. Kozloski teaches: 

using a blockchain to which a block is added through predetermined consensus processing (paragraph 0044, discussing that  the blockchain fabric 300 (also known as the “blockchain system”, “open blockchain” or “hyperledger fabric”) is based on a distributed database of records of all transactions or digital events that have been executed and shared among participating parties. An individual transaction in the blockchain is validated or verified through a consensus mechanism [i.e., predetermined consensus processing] incorporating a majority of the participants in the system. This allows the participating entities to know for certain that a digital event happened by creating an irrefutable record in a permissioned public ledger; paragraph 0046, discussing that when a transaction is executed, its corresponding chaincode is executed by several validating peers of the system. For example, as shown in FIG. 4, peers 401a-401d (i.e., other smartphones, computers, servers, etc.) establish the validity of the transaction parameters and, once they reach consensus, a new block is generated and appended onto the blockchain network [i.e., This shows that a block is added through predetermined consensus processing]. That is, an application process 402 running on a smart phone executes an application causing a software development kit (SDK) 406 to communicate using general remote procedure calls to membership services 408 that support the peer-to-peer network 410 that supports the blockchain 412 using the peers 401a-401d; paragraph 0047, discussing that the ledger can only be updated by consensus among the participants; paragraph 0056, discussing that validating peers 509a-509n are designated nodes that participate in consensus algorithms. They are responsible for validating the data that gets persisted on the blockchain and also for the execution of logic called chaincode against the data contained in the ledger; paragraph 0100, discussing that one or more processors transmit the transaction of the one or more events to a validation module in the distributed peer-to-peer network, as described in FIG. 5. Thus, the block is not added to the blockchain until the validation module validates the transaction of the one or more events and the block; paragraph 0104).

The Lim-Duan combination describes features related to resource allocation. Kozloski is directed toward resource pooling systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan combination with Kozloski because the references are analogous art because they are both directed to solutions for resource management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan combination to include Kozloski’s feature for using a blockchain to which a block is added through predetermined consensus processing, in the manner claimed, would serve the motivation of validating transaction through a consensus mechanism and only adding blocks to the blockchain when the validation module validates the transaction of the one or more events and the block (Kozloski at paragraph 0100), thereby ensuring that the data that gets persisted on the blockchain is validated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Lim-Duan-Kozloski combination teaches the resource management system according to claim 3. The Lim-Duan combination does not explicitly teach wherein the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit. However, Kozloski in the analogous art of blockchain systems teaches this concept. Kozloski teaches:

wherein the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit (paragraph 0044, discussing that an individual transaction in the blockchain is validated or verified through a consensus mechanism [i.e., predetermined consensus processing] incorporating a majority of the participants in the system. This allows the participating entities to know for certain that a digital event happened by creating an irrefutable record in a permissioned public ledger; paragraph 0046, discussing that when a transaction is executed, its corresponding chaincode is executed by several validating peers of the system. For example, as shown in FIG. 4, peers 401a-401d (i.e., other smartphones, computers, servers, etc.) establish the validity of the transaction parameters and, once they reach consensus, a new block is generated and appended onto the blockchain network [i.e., This shows that the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit]. That is, an application process 402 running on a smart phone executes an application causing a software development kit (SDK) 406 to communicate using general remote procedure calls to membership services 408 that support the peer-to-peer network 410 that supports the blockchain 412 using the peers 401a-401d; paragraph 0056, discussing that validating peers 509a-509n are designated nodes that participate in consensus algorithms. They are responsible for validating the data that gets persisted on the blockchain and also for the execution of logic called chaincode against the data contained in the ledger; paragraph 0120, discussing that cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service; paragraph 0124, discussing that the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand; paragraph 0140).

The Lim-Duan combination describes features related to resource allocation. Kozloski is directed toward resource pooling systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan combination with Kozloski because the references are analogous art because they are both directed to solutions for resource management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan combination to include Kozloski’s feature for using a blockchain to which a block is added through predetermined consensus processing, in the manner claimed, would serve the motivation of validating transaction through a consensus mechanism and only adding blocks to the blockchain when the validation module validates the transaction of the one or more events and the block (Kozloski at paragraph 0100), thereby ensuring that the data that gets persisted on the blockchain is validated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Lim-Duan-Kozloski combination teaches the resource management system according to claim 3. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, the Lim-Duan-Kozloski combination teaches the resource management system according to claim 4. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number   of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

36.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in view of Kozloski, in view of Zhang, Pub. No.: US 2017/0310653 A1, [hereinafter Zhang], in further view of Gabrielson et al., Pub. No.: US 2014/0280810 A1, [hereinafter Gabrielson].

As per claim 5, the Lim-Duan-Kozloski combination teaches the resource management system according to claim 4. Lim further teaches wherein points are paid to the functional unit as an incentive when the task completion is successful (paragraph 0070, discussing that the process of algorithm mining refers to a mechanism whereby the original owner will engage Razer for the service (zMine). Thereafter Razer will process and send fractions of the initial request to individual machines connected via the zMine distributed network to be rendered, solved or calculated. Upon successful completion of the task, the user will be awarded with zSilver or zCopper [i.e., points]. The original owner may be subjected to commercial terms for payment as an enterprise or payment made in zGold to Razer for such a service; paragraph 0074, discussing that for every successful completed task which has its integrity verified, a reward will be provided in the form of either zSilver or zCopper [i.e., This shows that points are paid to the functional unit as an incentive]).

While Lim teaches that points are paid to the functional unit as an incentive upon successful completion of the task (paragraph 0070), the Lim-Duan-Kozloski combination does not explicitly teach that the points are paid to the functional unit as an incentive when the predetermined consensus processing is successful, and an incentive fee is determined on the basis of a target value used for the predetermined consensus processing and a resource usage fee per unit time, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee. Zhang in the analogous art of blockchain systems teaches:

wherein points are paid to the functional unit as an incentive when the predetermined consensus processing is successful (paragraph 0083, discussing that it should be noted that, since the transaction relates to fund in the application based on the Bitcoin blockchain, it should be ensured that the user has no fund loss if the verification service is free. On the other hand, if the verification service is not free, after service charges are deducted, remaining fund should be returned to the account of the user. Specifically, in a case that both of two accounts which participate in generating the verification code belong to the user himself/herself, the user has no financial loss since the transaction is performed between accounts of the same user. In contrast, in a case that one of two accounts which participate in generating the verification code belongs to the user, while the other of the two accounts belongs to an application service provider or a third-party verification service provider, if the verification service is free, a reverse transfer transaction with respect to the random transfer transaction should be initiated after the verification is passed to restore the fund to an initial state. In other words, the verification code is generated with the user being unconscious of variation in account content. On the other hand, if the verification service is not free, the verification service provider can, after deducting service charges, return the remaining fund to an original account), and

an incentive fee is determined on the basis of a target value used for the predetermined consensus processing, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee (paragraph 0043, discussing that in the blockchain technology, a large number of nodes participating in the system generate a series of data blocks with a cryptography method. Each data block includes all data about information communication in the system within a time period, generates data fingerprint which is used to verify validity of information thereof, and is chained to a next data block. The existing blockchain technology includes a permissionless blockchain, a permissioned blockchain or a combination thereof. The permissionless blockchain includes for example a Bitcoin blockchain, any person can download the permissionless blockchain, run the client of the permissionless blockchain, participate in operation and maintenance of the system, and write a new data block. The permissioned blockchain refers to a blockchain, writing permission of which is only limited to a particular organization. The combination of the permissionless blockchain and the permissioned blockchain is a blockchain a consensus process of which is controlled by a pre-selected node. Essentially, the permissionless blockchain and the permissioned blockchain have the same implementation technology, that is, a method of data storage, transmission and proof in a decentralized way and based on the distributed structure. Dependence on a central server in the internet currently is replaced with data blocks, so that all data variation or transaction items are recorded in a cloud system, which theoretically realizes self-proof for data in data transmission; paragraph 0083, discussing that it should be noted that, since the transaction relates to fund in the application based on the Bitcoin blockchain, it should be ensured that the user has no fund loss if the verification service is free. On the other hand, if the verification service is not free, after service charges are deducted, remaining fund should be returned to the account of the user. Specifically, in a case that both of two accounts which participate in generating the verification code belong to the user himself/herself, the user has no financial loss since the transaction is performed between accounts of the same user. In contrast, in a case that one of two accounts which participate in generating the verification code belongs to the user, while the other of the two accounts belongs to an application service provider or a third-party verification service provider, if the verification service is free, a reverse transfer transaction with respect to the random transfer transaction should be initiated after the verification is passed to restore the fund to an initial state. In other words, the verification code is generated with the user being unconscious of variation in account content. On the other hand, if the verification service is not free, the verification service provider can, after deducting service charges, return the remaining fund to an original account; paragraph 0140, discussing that the client program broadcasts the transaction in the data platform system, so that the transaction is recorded in the data platform system in a next cycle. After the transaction is recorded in the data platform system, the bank system can verify validity of the CVV by inquiring the record in the data platform system. If the verification is passed, it may be regarded that the merchant has acquired authorization of the user, thereby completing the payment transaction; paragraph 0021). 

The Lim-Duan-Kozloski combination describes features related to resource allocation. Zhang is directed toward a data platform system. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Kozloski combination with Zhang because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Kozloski combination to include Zhang’s feature for paying points to the functional unit as an incentive when the predetermined consensus processing is successful, and an incentive fee is determined on the basis of a target value used for the predetermined consensus processing, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee, in the manner claimed, would serve the motivation of using a consensus mechanism, thereby enabling all nodes to trust the new data block (Zhang at paragraph 0044); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Lim-Duan-Kozloski-Zhang combination teaches an incentive fee, it does not explicitly teach that the incentive fee is determined on the basis of a resource usage fee per unit time. However, Gabrielson in the analogous art of virtualization technologies teaches this concept. Gabrielson teaches:

an incentive fee is determined on the basis of a resource usage fee per unit time (paragraph 0014, discussing that the functionality of a particular network-accessible service may be provided for use by managed computer networks of clients in exchange for fees paid by those clients in at least some embodiments. In such embodiments, the fees charged to a managed computer network of a client for use of a network-accessible service may have various forms, such as one or more of the following non-exclusive list: a fee for each computer server in a pool assigned to the managed computer network (e.g., 14 cents per hour per computer server, optionally after a specified quantity of free server hours per month, such as 25) [i.e., This shows that the incentive fee is determined on the basis of a resource usage fee per unit time]; a fee for data transferred in to the network-accessible service from the managed computer network (e.g., 10 cents per gigabyte, optionally after a specified quantity of free gigabytes transferred per month, such as 1); a fee for data transferred out of the network-accessible service to the managed computer network (e.g., a tiered fee of 0 cents per gigabyte for the first 1 gigabyte per month, etc.); a fee for data stored by the network-accessible service for the managed computer network (e.g., 25 cents per gigabyte stored per month, optionally after a specified quantity of free gigabytes stored per month, such as 1); etc. In some embodiments, a client may further be able to supply some or all of the computer servers that a managed computer network of the client uses as part of a pool for a network-accessible service, and the fees charged to a client may vary based on whether or not the computer servers in a pool for the client's managed computer network are supplied by the client…; paragraph 0117).

The Lim-Duan-Kozloski-Zhang combination describes features related to resource allocation. Gabrielson is directed toward virtualization technologies. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Kozloski-Zhang combination with Gabrielson because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Kozloski-Zhang combination to include Gabrielson’s feature for determining an incentive fee on the basis of a resource usage fee per unit time, in the manner claimed, would serve the motivation of allowing various computing resources to be efficiently and securely shared between multiple customers (Gabrielson at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Lim-Duan-Kozloski-Zhang-Gabrielson teaches the resource management system according to claim 5. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

37.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in further view of Robinson et al., Pub. No.: US 2008/0109343 A1, [hereinafter Robinson].

As per claim 7, the Lim-Duan combination teaches the resource management system according to claim 1. Lim does not explicitly teach wherein priority is preliminarily determined for user, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points. Duan in the analogous art of resource allocation systems teaches:

wherein priority is preliminarily determined (col. 11, lines 32-38, discussing methods relating to the management of resources in virtualization systems, including multi-cloud systems. These technologies introduce the use of economic-based cost analysis, and other techniques to offer a comprehensive framework to manage the number and rate of actions and prioritize resource management in a virtualization system; col. 17, lines 64-67, discussing that the increasing the price is based at least in part on the assigned priority level [i.e., This shows that the priority is preliminary determined]; col. 21, lines 11-21, discussing that an administrator may use the UI software 260 to set proactive automation policies to optimize or improve performance and resource utilization, detect and resolve operational problems and performance bottlenecks, allocate priorities and usage charges to different applications, and plan capacity expansions),
when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority (col. 21, lines 11-21, discussing that an administrator may use the UI software 260 to set proactive automation policies to optimize or improve performance and resource utilization, detect and resolve operational problems and performance bottlenecks, allocate priorities and usage charges to different applications, and plan capacity expansions, col. 28, lines 67 & col. 29, lines 1-4, discussing that  a low-priority application may be unable to buy reservations, and may thus need to settle for shares, which may be priced lower. A high-priority, mission-critical application, on the other hand, may have sufficient budget to afford sufficient reservations to support its needs [i.e., This shows that the upper limit is determined in accordance with the priority]; col. 34, lines 15-36, discussing that high priority containers may have higher budgets and credits and can thus afford to overpay the server element manager to guarantee that they do not run out of storage I/O resources; col. 30, lines 60-67 & col. 31, lines 1-19), and 

the functional unit preferentially processes a request depending on the additional points (col. 28, lines 67 & col. 29, lines 1-4, discussing that  a low-priority application may be unable to buy reservations, and may thus need to settle for shares, which may be priced lower. A high-priority, mission-critical application, on the other hand, may have sufficient budget to afford sufficient reservations to support its needs; col. 33, lines 5-12, discussing that although the SLA-delivery process 600 described above uses an economic model and virtual currency units to control SLA levels, other manners of controlling SLA levels may be used according to various embodiments. For example, the allocation of resources to a container, or to an application, may be independent of any economic budget or transfer of virtual currency units, and may instead be based on other measures of an application's or container's importance; col. 33, lines 61-64, discussing that higher priority containers, on the other hand, may use their higher budgets or credit to obtain a preferential share of storage I/O resources).  
Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s features for including wherein priority is preliminarily determined, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Lim-Duan combination teaches a priority, it does not explicitly teach that the priority is preliminarily determined for user. However, Robinson in the analogous art of resource management systems teaches this concept. Robinson teaches: 

wherein priority is preliminarily determined for user (paragraph 0012, discussing that the present invention is directed to the management of the resources in a controlled way using a simple economic model, without having to collect voluminous and detailed information about pre-existing resource allocation and utilisation. Resource occupiers/consumers are prioritised and the pattern of resource allocation is controlled according to a measure of the value of allocating resource to resource occupiers/consumers; paragraph 0052, discussing that users who have already reserved resource are given priority over users requesting unreserved resource; paragraph 0162: “According to the agreed auction price for resource, the user agent buys WtP value from NTA and/or QoS parameters reserving or prioritising resource usage.”; paragraph 0163: “According to the agreed auction price for resource, the information server agent buys WtP value from NTA and/or QoS parameters reserving or prioritising resource usage.”; paragraph 0176, discussing that user demand management--Just as information may be prioritised during times of high network demand, so may certain users. This technique makes it possible to balance the user's importance to the business with the value of the information to the business--or to the user--and hence decide how much resource to allocate).

The Lim-Duan combination describes features related to resource allocation. Robinson is directed toward a system an method for allocation of resources. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan combination with Robinson because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan combination to include Robinson’s feature for including a priority preliminarily determined for user, in the manner claimed, would serve the motivation of allowing users to be prioritized and controlling the resource allocation according to a measure of user’s importance (Robinson at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

38.	Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in view of Valdes, in view of Kozloski.

As per claim 11, the Lim-Duan-Valdes combination teaches the resource management system according to claim 2. Lim further teaches wherein the points management unit manages a number of points held by the user and the functional unit by using a blockchain (paragraph 0022, discussing that the server may collect information indicating unused computational resources, and may sell the unused computational resources. For example, users who wish to utilize the zMine service will have to purchase zGold...zGold may be purchased and contained as a virtual credits in the zVault which can be expended across a range of service with zMine being one of the option. According to various embodiments, for example, the user may have a 60 minutes animation which he wishes to render into hi-resolution. The user may download the zMine software and initiate a resource request. Depending on the task, it may fall within a zGold pricing category. The zGold may be deducted from the user's zVault. The user may upload the 60 minutes animation via zMine software and this may be processed for distribution for task solving. Contributors of resources who had fulfill the hashing criteria may be awarded with an alternative virtual credits (zSilver or zCopper) which stems from the zGold deducted from the initiator's zVault [i.e., This shows that a number of points held by the user and the functional unit is managed]; paragraph 0042, discussing that providing compensation may include or may be providing compensation based on a block-chain distribution [i.e., using a blockchain]; paragraph 0072, discussing that usage of block-chain technology may also be deployed to check who completed the task first, if the task has been completed and completed accurately. In a success scenario, the hash will provide the confirmation for a successfully completed task before it is either returned to Razer or passed onto the next connected P2P machine for next task processing. The success hash acts as a “wax-seal” to determine the integrity of the previously completed task; paragraph 0074, discussing that for every successful completed task which has its integrity verified, a reward will be provided in the form of either zSilver or zCopper; paragraphs 0041, 0075).

While Lim teaches using a  blockchain (paragraphs 0042, 0072), the Lim-Duan-Valdes combination does not explicitly teach using a blockchain to which a block is added through predetermined consensus processing. However, Kozloski in the analogous art of blockchain systems teaches this concept. Kozloski teaches: 

using a blockchain to which a block is added through predetermined consensus processing (paragraph 0044, discussing that  the blockchain fabric 300 (also known as the “blockchain system”, “open blockchain” or “hyperledger fabric”) is based on a distributed database of records of all transactions or digital events that have been executed and shared among participating parties. An individual transaction in the blockchain is validated or verified through a consensus mechanism [i.e., predetermined consensus processing] incorporating a majority of the participants in the system. This allows the participating entities to know for certain that a digital event happened by creating an irrefutable record in a permissioned public ledger; paragraph 0046, discussing that when a transaction is executed, its corresponding chaincode is executed by several validating peers of the system. For example, as shown in FIG. 4, peers 401a-401d (i.e., other smartphones, computers, servers, etc.) establish the validity of the transaction parameters and, once they reach consensus, a new block is generated and appended onto the blockchain network [i.e., This shows that a block is added through predetermined consensus processing]. That is, an application process 402 running on a smart phone executes an application causing a software development kit (SDK) 406 to communicate using general remote procedure calls to membership services 408 that support the peer-to-peer network 410 that supports the blockchain 412 using the peers 401a-401d; paragraph 0047, discussing that the ledger can only be updated by consensus among the participants; paragraph 0056, discussing that validating peers 509a-509n are designated nodes that participate in consensus algorithms. They are responsible for validating the data that gets persisted on the blockchain and also for the execution of logic called chaincode against the data contained in the ledger; paragraph 0100, discussing that one or more processors transmit the transaction of the one or more events to a validation module in the distributed peer-to-peer network, as described in FIG. 5. Thus, the block is not added to the blockchain until the validation module validates the transaction of the one or more events and the block; paragraph 0104).

The Lim-Duan-Valdes combination describes features related to resource allocation. Kozloski is directed toward resource pooling systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Valdes combination with Kozloski because the references are analogous art because they are both directed to solutions for resource management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Valdes combination to include Kozloski’s feature for using a blockchain to which a block is added through predetermined consensus processing, in the manner claimed, would serve the motivation of validating transaction through a consensus mechanism and only adding blocks to the blockchain when the validation module validates the transaction of the one or more events and the block (Kozloski at paragraph 0100), thereby ensuring that the data that gets persisted on the blockchain is validated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 12, the Lim-Duan-Valdes-Kozloski combination teaches the resource management system according to claim 11. The Lim-Duan-Valdes combination does not explicitly teach wherein the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit. However, Kozloski in the analogous art of blockchain systems teaches this concept. Kozloski teaches:

wherein the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit (paragraph 0044, discussing that an individual transaction in the blockchain is validated or verified through a consensus mechanism [i.e., predetermined consensus processing] incorporating a majority of the participants in the system. This allows the participating entities to know for certain that a digital event happened by creating an irrefutable record in a permissioned public ledger; paragraph 0046, discussing that when a transaction is executed, its corresponding chaincode is executed by several validating peers of the system. For example, as shown in FIG. 4, peers 401a-401d (i.e., other smartphones, computers, servers, etc.) establish the validity of the transaction parameters and, once they reach consensus, a new block is generated and appended onto the blockchain network [i.e., This shows that the functional unit or a server operating the functional unit performs the predetermined consensus processing for adding a block to the blockchain by using a resource allocated to the functional unit]. That is, an application process 402 running on a smart phone executes an application causing a software development kit (SDK) 406 to communicate using general remote procedure calls to membership services 408 that support the peer-to-peer network 410 that supports the blockchain 412 using the peers 401a-401d; paragraph 0056, discussing that validating peers 509a-509n are designated nodes that participate in consensus algorithms. They are responsible for validating the data that gets persisted on the blockchain and also for the execution of logic called chaincode against the data contained in the ledger; paragraph 0120, discussing that cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service; paragraph 0124, discussing that the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand; paragraph 0140).

The Lim-Duan-Valdes combination describes features related to resource allocation. Kozloski is directed toward resource pooling systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Valdes combination with Kozloski because the references are analogous art because they are both directed to solutions for resource management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Valdes combination to include Kozloski’s feature for using a blockchain to which a block is added through predetermined consensus processing, in the manner claimed, would serve the motivation of validating transaction through a consensus mechanism and only adding blocks to the blockchain when the validation module validates the transaction of the one or more events and the block (Kozloski at paragraph 0100), thereby ensuring that the data that gets persisted on the blockchain is validated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Lim-Duan-Valdes-Kozloski combination teaches the resource management system according to claim 11. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 18, as discussed above.

39.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in view of Valdes, in view of Kozloski, in view of Zhang, in further view of Gabrielson.

As per claim 13, the Lim-Duan-Valdes-Kozloski combination teaches the resource management system according to claim 12. Lim further teaches wherein points are paid to the functional unit as an incentive when the task completion is successful (paragraph 0070, discussing that the process of algorithm mining refers to a mechanism whereby the original owner will engage Razer for the service (zMine). Thereafter Razer will process and send fractions of the initial request to individual machines connected via the zMine distributed network to be rendered, solved or calculated. Upon successful completion of the task, the user will be awarded with zSilver or zCopper [i.e., points]. The original owner may be subjected to commercial terms for payment as an enterprise or payment made in zGold to Razer for such a service; paragraph 0074, discussing that for every successful completed task which has its integrity verified, a reward will be provided in the form of either zSilver or zCopper [i.e., This shows that points are paid to the functional unit as an incentive]).

While Lim teaches that points are paid to the functional unit as an incentive upon successful completion of the task (paragraph 0070), the Lim-Duan-Valdes-Kozloski combination does not explicitly teach that the points are paid to the functional unit as an incentive when the predetermined consensus processing is successful, and an incentive fee is determined on the basis of a target value used for the predetermined consensus processing and a resource usage fee per unit time, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee. Zhang in the analogous art of blockchain systems teaches:

wherein points are paid to the functional unit as an incentive when the predetermined consensus processing is successful (paragraph 0083, discussing that it should be noted that, since the transaction relates to fund in the application based on the Bitcoin blockchain, it should be ensured that the user has no fund loss if the verification service is free. On the other hand, if the verification service is not free, after service charges are deducted, remaining fund should be returned to the account of the user. Specifically, in a case that both of two accounts which participate in generating the verification code belong to the user himself/herself, the user has no financial loss since the transaction is performed between accounts of the same user. In contrast, in a case that one of two accounts which participate in generating the verification code belongs to the user, while the other of the two accounts belongs to an application service provider or a third-party verification service provider, if the verification service is free, a reverse transfer transaction with respect to the random transfer transaction should be initiated after the verification is passed to restore the fund to an initial state. In other words, the verification code is generated with the user being unconscious of variation in account content. On the other hand, if the verification service is not free, the verification service provider can, after deducting service charges, return the remaining fund to an original account), and

an incentive fee is determined on the basis of a target value used for the predetermined consensus processing, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee (paragraph 0043, discussing that in the blockchain technology, a large number of nodes participating in the system generate a series of data blocks with a cryptography method. Each data block includes all data about information communication in the system within a time period, generates data fingerprint which is used to verify validity of information thereof, and is chained to a next data block. The existing blockchain technology includes a permissionless blockchain, a permissioned blockchain or a combination thereof. The permissionless blockchain includes for example a Bitcoin blockchain, any person can download the permissionless blockchain, run the client of the permissionless blockchain, participate in operation and maintenance of the system, and write a new data block. The permissioned blockchain refers to a blockchain, writing permission of which is only limited to a particular organization. The combination of the permissionless blockchain and the permissioned blockchain is a blockchain a consensus process of which is controlled by a pre-selected node. Essentially, the permissionless blockchain and the permissioned blockchain have the same implementation technology, that is, a method of data storage, transmission and proof in a decentralized way and based on the distributed structure. Dependence on a central server in the internet currently is replaced with data blocks, so that all data variation or transaction items are recorded in a cloud system, which theoretically realizes self-proof for data in data transmission; paragraph 0083, discussing that it should be noted that, since the transaction relates to fund in the application based on the Bitcoin blockchain, it should be ensured that the user has no fund loss if the verification service is free. On the other hand, if the verification service is not free, after service charges are deducted, remaining fund should be returned to the account of the user. Specifically, in a case that both of two accounts which participate in generating the verification code belong to the user himself/herself, the user has no financial loss since the transaction is performed between accounts of the same user. In contrast, in a case that one of two accounts which participate in generating the verification code belongs to the user, while the other of the two accounts belongs to an application service provider or a third-party verification service provider, if the verification service is free, a reverse transfer transaction with respect to the random transfer transaction should be initiated after the verification is passed to restore the fund to an initial state. In other words, the verification code is generated with the user being unconscious of variation in account content. On the other hand, if the verification service is not free, the verification service provider can, after deducting service charges, return the remaining fund to an original account; paragraph 0140, discussing that the client program broadcasts the transaction in the data platform system, so that the transaction is recorded in the data platform system in a next cycle. After the transaction is recorded in the data platform system, the bank system can verify validity of the CVV by inquiring the record in the data platform system. If the verification is passed, it may be regarded that the merchant has acquired authorization of the user, thereby completing the payment transaction; paragraph 0021). 

The Lim-Duan-Valdes-Kozloski combination describes features related to resource allocation. Zhang is directed toward a data platform system. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Valdes-Kozloski combination with Zhang because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Valdes-Kozloski combination to include Zhang’s feature for paying points to the functional unit as an incentive when the predetermined consensus processing is successful, and an incentive fee is determined on the basis of a target value used for the predetermined consensus processing, or the resource usage fee per unit time is determined on the basis of a target value used for the predetermined consensus processing and an incentive fee, in the manner claimed, would serve the motivation of using a consensus mechanism, thereby enabling all nodes to trust the new data block (Zhang at paragraph 0044); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Lim-Duan-Valdes-Kozloski-Zhang combination teaches an incentive fee, it does not explicitly teach that the incentive fee is determined on the basis of a resource usage fee per unit time. However, Gabrielson in the analogous art of virtualization technologies teaches this concept. Gabrielson teaches:

an incentive fee is determined on the basis of a resource usage fee per unit time (paragraph 0014, discussing that the functionality of a particular network-accessible service may be provided for use by managed computer networks of clients in exchange for fees paid by those clients in at least some embodiments. In such embodiments, the fees charged to a managed computer network of a client for use of a network-accessible service may have various forms, such as one or more of the following non-exclusive list: a fee for each computer server in a pool assigned to the managed computer network (e.g., 14 cents per hour per computer server, optionally after a specified quantity of free server hours per month, such as 25) [i.e., This shows that the incentive fee is determined on the basis of a resource usage fee per unit time]; a fee for data transferred in to the network-accessible service from the managed computer network (e.g., 10 cents per gigabyte, optionally after a specified quantity of free gigabytes transferred per month, such as 1); a fee for data transferred out of the network-accessible service to the managed computer network (e.g., a tiered fee of 0 cents per gigabyte for the first 1 gigabyte per month, etc.); a fee for data stored by the network-accessible service for the managed computer network (e.g., 25 cents per gigabyte stored per month, optionally after a specified quantity of free gigabytes stored per month, such as 1); etc. In some embodiments, a client may further be able to supply some or all of the computer servers that a managed computer network of the client uses as part of a pool for a network-accessible service, and the fees charged to a client may vary based on whether or not the computer servers in a pool for the client's managed computer network are supplied by the client…; paragraph 0117).

The Lim-Duan-Valdes-Kozloski-Zhang combination describes features related to resource allocation. Gabrielson is directed toward virtualization technologies. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Valdes-Kozloski-Zhang combination with Gabrielson because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Valdes-Kozloski-Zhang combination to include Gabrielson’s feature for determining an incentive fee on the basis of a resource usage fee per unit time, in the manner claimed, would serve the motivation of allowing various computing resources to be efficiently and securely shared between multiple customers (Gabrielson at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, the Lim-Duan-Valdes-Kozloski-Zhang-Gabrielson combination teaches the resource management system according to claim 13. Lim does not explicitly teach wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit. However, Duan in the analogous art of resource allocation systems teaches this concept. Duan teaches: 

wherein a resource usage fee per unit time varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit (col. 1, lines 40-47, discussing systems, apparatus and methods for managing resources in virtualization systems; col. 9, lines 56-67 & col. 10, lines 1-2, discussing that a computer resource provider can be selected based on the price offered for the computer resources. The price offered for the computer resources can be determined by an auction process, or by the utilization of the computer resources (e.g., congestion pricing), or by a service level metric provided by the resources, or by the cost of the resource, or any combination of these and other pricing factors. The amount of computer resources purchased can be dependent on a computed computer resource utilization; col. 11, lines 8-13, discussing that the system can also be used when deploying new applications in order to determine the required or preferred resource allocation. By simulating application demand (e.g., transactions), the system can determine the required or preferred number of application components and the appropriate allocation of resources; col. 33, lines 31-42, discussing that following the deployment of the container at a server, the server element manager monitors storage or network I/O usage by one or more containers, such as by collecting data from one or more of the container system…According to various embodiments, the server element manager may be configured to prevent congestion along storage I/O pathways, as might occur in cases of usage levels approaching the capacity limits. For example, the server element manager may prevent congestion by using pricing functions as described below that increase prices dramatically when utilization approaches 50% of the capacity [i.e., This shows that a service usage fee of the functional unit varies in accordance with a service congestion state in the functional unit]; col. 40, lines 32-39, discussing that in FIG. 11, the MemAllocation 1101 of the Container 1120 may reduce as a result of congestion for resources at the Virtual Machine level. Increased utilization of MemAllocation 1101 of the Virtual Machine 1110 will lead to increased MemAllocation price. In turn, the increased MemAllocation price increases expenses of MemAllocation for the Container 1120, leading to a decision to reduce the size of MemAllocation of the Container 1120; col. 11, lines 55-63; col. 25, lines 64-67 & col. 26, lines 1-4).

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s feature for including a resource usage fee per unit time that varies in accordance with a remaining number of resources in the resource allocation unit that manages the resource, or a service usage fee of the functional unit that varies in accordance with a service congestion state in the functional unit, in the manner claimed, would serve the motivation of improving resource utilization and reducing the need for excess resources to absorb peak traffic (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

40.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Duan, in view of Valdes, in further view of Robinson.

As per claim 21, the Lim-Duan-Valdes combination teaches the resource management system according to claim 2. Lim does not explicitly teach wherein priority is preliminarily determined for the user, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points. Duan in the analogous art of resource allocation systems teaches:

wherein priority is preliminarily determined (col. 11, lines 32-38, discussing methods relating to the management of resources in virtualization systems, including multi-cloud systems. These technologies introduce the use of economic-based cost analysis, and other techniques to offer a comprehensive framework to manage the number and rate of actions and prioritize resource management in a virtualization system; col. 17, lines 64-67, discussing that the increasing the price is based at least in part on the assigned priority level [i.e., This shows that the priority is preliminary determined]; col. 21, lines 11-21, discussing that an administrator may use the UI software 260 to set proactive automation policies to optimize or improve performance and resource utilization, detect and resolve operational problems and performance bottlenecks, allocate priorities and usage charges to different applications, and plan capacity expansions),

when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority (col. 21, lines 11-21, discussing that an administrator may use the UI software 260 to set proactive automation policies to optimize or improve performance and resource utilization, detect and resolve operational problems and performance bottlenecks, allocate priorities and usage charges to different applications, and plan capacity expansions, col. 28, lines 67 & col. 29, lines 1-4, discussing that  a low-priority application may be unable to buy reservations, and may thus need to settle for shares, which may be priced lower. A high-priority, mission-critical application, on the other hand, may have sufficient budget to afford sufficient reservations to support its needs [i.e., This shows that the upper limit is determined in accordance with the priority]; col. 34, lines 15-36, discussing that high priority containers may have higher budgets and credits and can thus afford to overpay the server element manager to guarantee that they do not run out of storage I/O resources; col. 30, lines 60-67 & col. 31, lines 1-19), and 

the functional unit preferentially processes a request depending on the additional points (col. 28, lines 67 & col. 29, lines 1-4, discussing that  a low-priority application may be unable to buy reservations, and may thus need to settle for shares, which may be priced lower. A high-priority, mission-critical application, on the other hand, may have sufficient budget to afford sufficient reservations to support its needs; col. 33, lines 5-12, discussing that although the SLA-delivery process 600 described above uses an economic model and virtual currency units to control SLA levels, other manners of controlling SLA levels may be used according to various embodiments. For example, the allocation of resources to a container, or to an application, may be independent of any economic budget or transfer of virtual currency units, and may instead be based on other measures of an application's or container's importance; col. 33, lines 61-64, discussing that higher priority containers, on the other hand, may use their higher budgets or credit to obtain a preferential share of storage I/O resources).  

Lim is directed toward a system for allocating computational resources. Duan is directed toward resource allocation systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource allocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Duan because the references are analogous art because they are both directed to solutions for resource allocation, which falls within applicant’s field of endeavor (resource management system), and because modifying Lim to include Duan’s features for including wherein priority is preliminarily determined, when requesting service from the functional unit, the user is allowed to give additional points whose upper limit is determined in accordance with the priority, and the functional unit preferentially processes a request depending on the additional points (Duan at col. 2, lines 24-27); or in the pursuit of deploying block-chain technology to check if the task has been completed and completed accurately (Lim at paragraph 0072); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Lim-Duan-Valdes combination teaches a priority, it does not explicitly teach that the priority is preliminarily determined for the user. However, Robinson in the analogous art of resource management systems teaches this concept. Robinson teaches: 

wherein priority is preliminarily determined for the user (paragraph 0012, discussing that the present invention is directed to the management of the resources in a controlled way using a simple economic model, without having to collect voluminous and detailed information about pre-existing resource allocation and utilisation. Resource occupiers/consumers are prioritised and the pattern of resource allocation is controlled according to a measure of the value of allocating resource to resource occupiers/consumers; paragraph 0052, discussing that users who have already reserved resource are given priority over users requesting unreserved resource; paragraph 0162: “According to the agreed auction price for resource, the user agent buys WtP value from NTA and/or QoS parameters reserving or prioritising resource usage.”; paragraph 0163: “According to the agreed auction price for resource, the information server agent buys WtP value from NTA and/or QoS parameters reserving or prioritising resource usage.”; paragraph 0176, discussing that user demand management--Just as information may be prioritised during times of high network demand, so may certain users. This technique makes it possible to balance the user's importance to the business with the value of the information to the business--or to the user--and hence decide how much resource to allocate).

The Lim-Duan-Valdes combination describes features related to resource allocation. Robinson is directed toward a system an method for allocation of resources. Therefore they are deemed to be analogous as they both are directed towards solutions for resource and service management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lim-Duan-Valdes combination with Robinson because the references are analogous art because they are both directed to solutions for resource and service management, which falls within applicant’s field of endeavor (resource management system), and because modifying the Lim-Duan-Valdes combination to include Robinson’s feature for including a priority preliminarily determined for the user, in the manner claimed, would serve the motivation of allowing users to be prioritized and controlling the resource allocation according to a measure of user’s importance (Robinson at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Bartfai-Walcott et al., Pub. No.: US 2020/0050494 A1 – describes an allocation/reservation and locking function that may be used to allocate resources to particular services and to prevent lower priority services from taking allocated services.
B.	Ortiz et al., Pub. No.: US 2018/0268401 A1 – describes a computer-implemented system for blockchain transaction settlement.
C.	LV et al., Pub. No.: US 2018/0375957 A1 – describes that target servers may be allocated to the terminals according to available resources.
D.	Nakadai, Shinji, and Kunihiro Taniguchi. "Server capacity planning with priority allocation for service level management in heterogeneous server clusters." 2007 10th IFIP/IEEE International Symposium on Integrated Network Management. IEEE, 2007 – describes service capacity planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683